Citation Nr: 0902013	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  00-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 
1982 for the grant of a total disability rating based on 
individual unemployability (TDIU), for purposes of accrued 
benefits.

2.  Entitlement to an effective date earlier than April 1, 
1984 for payment of additional compensation benefits for a 
dependent spouse, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 23, 1953 to 
November 26, 1956; from January 31, 1957 to December 16, 
1959; and from January 6, 1960 to March 27, 1975.  He died in 
November 1984.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (the RO).

Procedural history

In April 2001, the RO denied an effective date earlier than 
April 1, 1984 for payment of additional compensation benefits 
for a dependent spouse, for purposes of accrued benefits.  In 
May 2001, the appellant filed a Notice of Disagreement (NOD) 
as to that decision.

In a December 1999 rating decision, the RO denied the 
appellant's claim of entitlement to a total rating based upon 
individual unemployability (TDIU) for the purpose of 
entitlement to accrued benefits.  The Board remanded that 
issue in April 2001 and again in April 2003.  In a March 2005 
rating decision, TDIU was granted effective June 8, 1982 for 
purposes of accrued benefits.  In January 2006, the appellant 
was notified of that decision.  In February 2006 the 
appellant prepared a statement that was addressed to - and 
apparently received by - the VA Appeals Management Center.  
In a June 2006 decision, the Board construed that statement 
as a timely NOD with respect to the assignment of June 8, 
1982 for the grant of TDIU for purposes of accrued benefits.  
The Board remanded that issue and the issue of entitlement to 
an effective date earlier than April 1, 1984 for payment of 
additional compensation benefits for a dependent spouse for 
purposes of accrued benefits so that a Statement of the Case 
(SOC) could be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999)

In August 2006, the RO issued a SOC as to these two issues.  
The appellant perfected an appeal by filing a VA Form 9 that 
was received by the RO in September 2006.  The case has been 
returned to the Board.

The VA Form 9 that was received by the RO in September 2006 
suggests that the appellant wanted a Board hearing in 
Washington, DC.  In November 2008, the Board wrote to the 
appellant and sought hearing clarification.  In December 
2008, the appellant responded and withdrew her request for a 
Board hearing. 

In December 2008, the Board received the appellant's request 
to advance her appeal on the Board's docket due to financial 
hardship.  Later in December 2008, the Board denied the 
appellant's request to advance this appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal

In its June 2006 decision, the Board denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  The appellant has appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  To the Board's knowledge, the 
Court has taken no action on that issue.  That issue is not 
currently before the Board.




FINDINGS OF FACT

1.  The veteran died in November 1984.

2.  The effective date for the grant of TDIU, June 8, 1982, 
is prior to the two-year period of eligibility for accrued 
benefits beginning in November 1984.

3.  Effective April 1, 1984, the veteran was eligible to 
receive monthly VA compensation benefits, to include 
additional VA compensation benefits for a dependent spouse, 
instead of monthly military retirement pay.

4.  From November 1982 to March 31, 1984, the veteran's 
monthly VA compensation benefits based on a grant of TDIU for 
purposes of accrued benefits, $1,349.00, would have been 
greater than the monthly military retirement pay he received 
during that period.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier 
than June 8, 1982 for the grant of TDIU for purposes of 
accrued benefits is denied by operation of law.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 71 Fed. Reg. 
78,368 (Dec. 29, 2006); 71 Fed. Reg. 37,027 (June 29, 2006); 
38 C.F.R. §  3.1000 (2006).

2.  The criteria for an assignment of an effective date in 
November 1982, the date of the veteran's death, for payment 
of additional compensation benefits for a dependent spouse on 
an accrued basis have been met.  38 U.S.C.A. § 5121 (West 
2002 & Supp. 2008); 71 Fed. Reg. 78,368 (Dec. 29, 2006); 71 
Fed. Reg. 37,027 (June 29, 2006); 38 C.F.R. §  3.1000 (2006); 
38 C.F.R. § 3.750 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to an effective date 
earlier than June 8, 1982 for the grant of TDIU for purposes 
of accrued benefits and entitlement to an effective date 
earlier than April 1, 1984 for payment of additional 
compensation benefits for a dependent spouse, also for 
purposes of accrued benefits.

Stegall concerns

As was alluded to in the Introduction, in June 2006 the Board 
remanded the case for the issuance of a SOC.  This was 
accomplished.  The appellant subsequently filed a timely 
substantive appeal.  Thus, there was compliance with the 
directives of the June 2006 remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

With respect to these claims, a VCAA letter was sent to the 
appellant and to her representative by the RO in May 2004.  
The VCAA letter informed the appellant as to the evidence 
which was required to establish her claims.  See May 11, 2004 
VCAA letter, page 7.  The appellant and her representative 
have not contended that VCAA notice was in any way 
inadequate.

In any event, VCAA notice is not necessary.  The facts 
regarding this appeal are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  In particular, the outcomes of the accrued-benefits 
claims depend exclusively on documents which are already 
contained in the veteran's VA claims folder.  

No amount of additional evidentiary development would change 
the outcome of this case; therefore no VCAA notice is 
necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim"]; 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Although the appellant has requested that the veteran's 
medical records be referred to an independent medical expert 
to render an opinion on the veteran's unemployability from 
the date of separation from active service to the date of his 
death (see February 2006 letter to the VA Appeals Management 
Center), this would be a useless exercise, because as 
explained below the law and regulations preclude the 
assignment of an earlier effective date for TDIU under any 
circumstances.


The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2008).  She has retained the services of a 
representative, who has presented argument on her behalf.  As 
noted above in the Introduction, she has withdrawn her 
request for a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

Pertinent law and regulations

Accrued benefits - in general

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by statute, 
the appellant takes the veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Change in law

The appellant filed a claim for accrued benefits in December 
1984.  During the pendency of this appeal, VA issued a 
revised regulation regarding 38 C.F.R. § 3.1000 effective 
January 29, 2007.  See 71 Fed. Reg. 78,368 (Dec. 29, 2006) 
(to be codified at 38 C.F.R. § 3.1000).

Prior to the amendments, the law and regulations governing 
claims for accrued benefits stated that, upon the death of a 
veteran, his lawful surviving spouse may be paid periodic 
monetary benefits to which the veteran was entitled at the 
time of death and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  See 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).

The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 ("the Act").  Prior to 
the Act, the introductory portion of 38 U.S.C.A. § 5121(a) 
read (in pertinent part):

. . . periodic monetary benefits (other 
than insurance and servicemen's 
indemnity) under laws administered by the 
Secretary to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at date of death (hereinafter 
in this section and section 5122 of this 
title referred to as "accrued 
benefits") and due and unpaid for a 
period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows  ....

38 U.S.C.A. § 5121(a) (West 2002) (emphasis added).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  In 
Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the 
use of the conjunction "or" after the comma) actually 
indicated that the separated phrases stated substantive 
alternatives.  According to the Court, the law provided for 
payment of (1) periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, which the Court called "benefits awarded but 
unpaid", or (2) periodic monetary benefits based on evidence 
in the file at the date of an entitled individual's death and 
due and unpaid for a period not to exceed two years, which 
were called "accrued benefits" for purposes of sections 
5121 and 5122.  Id. at 507.  

The 2003 Act (in part) removed the comma after "decisions" 
in the introductory text of paragraph (a).  VA believed that 
by removing that comma Congress intended to provide for only 
one type of benefit under section 5121, thus eliminating 
Bonny's distinction between accrued benefits and "benefits 
awarded but unpaid."  Accordingly, VA amended 38 C.F.R. 
§ 3.1000(a) by deleting the comma between the phrases "to 
which a payee was entitled at his death under existing 
ratings or decisions" and "or those based on evidence in 
the file at date of death."  See 71 Fed. Reg. 78,368 (Dec. 
29, 2006) [to be codified at 38 C.F.R. § 3.1000].

The Act also removed the two-year limitation on accrued 
benefits payable under 
38 U.S.C.A. § 5121.  Therefore, VA deleted the phrase "for a 
period not to exceed 
2 years prior to the last date of entitlement as provided in 
Sec. 3.500(g)," found in 38 C.F.R. § 3.1000(a) (2006).  See 
71 Fed. Reg. 78,368 (Dec. 29, 2006) [to be codified at 
38 C.F.R. § 3.1000].

VA did not include information regarding effective dates in 
the new regulation.  
See 71 Fed. Reg. 78,368.  However, the notice of the proposed 
rule includes a detailed discussion and helpful table 
outlining the various eligibility of three potential groups 
of claimants for accrued benefits, based on the date of the 
deceased beneficiary's death and the date the Act was signed 
into law (December 16, 2003).  See 71 Fed. Reg. 37,027 (June 
29, 2006).

Pertinent to this case, if the beneficiary died prior to 
December 16, 2003, and a claim for benefits under 38 U.S.C. § 
5121 was already pending on December 16, 2003, the claim will 
be adjudicated under the versions of 38 U.S.C.A. § 1521 and 
38 C.F.R. § 3.1000 that were in effect on December 16, 2003, 
with a two-year limitation on accrued benefits and without 
the technical amendment removing the comma in 38 U.S.C. § 
5121 and 3.1000.  VA determined that applying the Act's 
provisions to claims pending on December 16, 2003 would 
produce a "genuinely retroactive" effect.  See 71 Fed. Reg. 
37,027 (June 29, 2006); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Thus, because the veteran died in November 1984, prior to 
December 16, 2003, and the appellant's December 1984 claim 
for accrued benefits was pending on December 16, 2003, the 
revised versions of U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000 
are not applicable to these claims.  

1.  Entitlement to an effective date earlier than June 8, 
1982 for the grant of TDIU, for purposes of accrued benefits.

Analysis

As noted above, the veteran died in November 1984, prior to 
December 16, 2003; and the appellant's December 1984 claim 
for accrued benefits was pending on December 16, 2003.  
Therefore the revised versions of U.S.C.A. § 5121(a) and 
38 C.F.R. § 3.1000 are not as a matter of law applicable to 
this claim.  Therefore, any claim regarding TDIU for purposes 
of accrued benefits is limited to a two-year period of 
eligibility prior to the veteran's death.

As an initial matter, the RO granted an effective date of 
June 8, 1982 for the grant of TDIU for purposes of accrued 
benefits based on the veteran filing his claim for TDIU on 
June 8, 1982. The Board does not agree with the RO's 
determination as to the effective date of the grant of TDIU 
for purposes of accrued benefits.  Since the veteran died in 
November 1984, the appellant's claim for an effective date 
for the grant of TDIU is limited to the two-year period prior 
to the date of the veteran's death, as is discussed above.  
The board wishes to make it clear that the appellant's  
period of eligibility, unlike the veteran's, is limited to 
such a period of time.  Therefore, the effective date for the 
grant of TDIU should have been in November 1982, two years 
before the veteran's death.  However, the Board will not 
disturb the RO's determination.  

Since the effective date for the grant of TDIU should have 
been in November 1982, and no earlier, entitlement to an 
effective date earlier than June 8, 1982 for the grant of 
TDIU cannot be granted as a matter of law. 

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an effective date earlier than April 1, 
1984 for payment of additional compensation benefits for a 
dependent spouse, for purposes of accrued benefits.

Pertinent law and regulations

The law regarding accrued benefits in general and the change 
in the law regarding accrued benefits has been set out above 
and will not be repeated.

Retirement pay

With respect to the veteran's receipt of military retired pay 
and award of VA compensation benefits, it is noted that VA 
law and regulations in effect at the time of the veteran's 
death provided that a veteran was prohibited from receiving 
military retirement pay concurrently with benefits payable 
under laws administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 
38 C.F.R. §§ 3.700, 3.750 (a-c) (1984).

Specifically, the provisions of 38 C.F.R. § 3.750 (1984) 
provided that:

(a) General.  Except as provided in paragraphs (c) and (d) of 
this section and § 3.751, any person entitled to receive 
retirement pay based on service as a member of the Armed 
Forces .... may not receive such pay concurrently with 
benefits payable under laws administered by the Department of 
Veterans Affairs. The term "retirement pay" includes retired 
pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive.  An election of retirement pay does not 
bar him or her from making a subsequent election of the other 
benefit to which he or she is entitled.

(c) Waiver.  A person specified in paragraph (a) of this 
section may receive compensation upon filing with the service 
department concerned a waiver of so much of his (or her) 
retirement pay as is equal in amount to the compensation to 
which he (or she) is entitled.  In the absence of a specific 
statement to the contrary, the filing of an application for 
compensation by a veteran entitled to retirement pay 
constitutes such a waiver.

See 38 C.F.R. § 3.750 (a-c) (1984).

Analysis

As noted above, because the veteran died in November 1984, 
prior to December 16, 2003, and the appellant's December 1984 
claim for accrued benefits was pending on December 16, 2003, 
the revised versions of U.S.C.A. § 5121(a) and 38 C.F.R. 
§ 3.1000 are not as a matter of law applicable to this claim.  
Also, as noted above, the Board has determined that the 
effective date for the grant of TDIU for purposes of accrued 
benefits should have been in November 1982, two years prior 
to the date of the veteran's death.  Therefore, any claim 
regarding additional compensation dependent spouse for 
purposes of accrued benefits is limited to a two-year period 
of eligibility prior to the veteran's death in November 1984.

A VA control document and award letter dated March 29, 1984 
shows that the appellant was recognized as the veteran's 
spouse for VA compensation purposes effective June 8, 1982; 
and that effective April 1, 1984, the veteran was eligible to 
receive monthly VA compensation benefits, to include 
additional VA compensation benefits for a dependent spouse, 
instead of monthly military retirement pay, because VA 
compensation benefits exceeded military retirement pay as of 
that date.  

As was noted above, in a March 2005 rating decision, TDIU was 
granted effective June 8, 1982 for purposes of accrued 
benefits. The outcome of this issue hinges upon the question 
of whether compensation benefits based on the grant of TDIU 
would be greater than the monthly military retirement pay the 
veteran received during the period from November 1982 (the 
period of potential payments of accrued benefits, two years 
before the veteran's death) to March 31, 1984 (the day before 
the appellant was recognized as the veteran's spouse for VA 
compensation purposes).

A January 2006 letter from the RO to the appellant reflects 
that the veteran would have received $1,349.00 a month from 
October 1, 1982 to March 1, 1984 in VA compensation benefits, 
to include additional compensation benefits for a dependent 
spouse, based on a grant of TDIU.  Recent statements from the 
Defense Accounting and Finance Service suggest that the 
veteran's records regarding military retirement pay are 
currently unavailable.  However, an April 1984 statement from 
the Navy Finance Center to VA shows that the veteran was 
receiving $1,317.13 a month in military retirement pay from 
April 1, 1983 forward.  Also, a VA Form 21-651 (election of 
compensation in lieu of retired pay or waiver of retired pay 
to secure compensation from Veterans Administration) 
completed by the veteran in March 1983 indicates that the 
veteran reported that at that time he received $1,262.84 per 
month in military retirement pay.

These documents clearly show that from November1982 to March 
31, 1984 monthly VA compensation benefits based on a grant of 
TDIU for purposes of accrued benefits [$1,349] would have 
been greater than the monthly military retirement pay he 
actually received during that period [$1,262, then $1,317].  
The Board therefore finds that the appellant may receive the 
difference for that period.

In conclusion, for reasons stated above, the Board finds that 
the effective date for payment of additional compensation 
benefits for a dependent spouse on an accrued basis is in 
November 1982, two years prior to the date of the veteran's 
death.  
To that extent, the appeal is allowed.


ORDER

Entitlement to an effective date earlier than June 8, 1982 
for the grant of a total disability rating based on 
individual unemployability (TDIU) for purposes of accrued 
benefits is denied.

An earlier effective date of November 1982 is assigned for 
payment of additional compensation benefits for a dependent 
spouse, for purposes of accrued benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


